Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 16 September 2022.

(Previous) DETAILED ACTION 
Drawings
3.	The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they include reference character(s) not mentioned in the description has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 102
4.	The rejection of claims 1-9 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) has been withdrawn in view of Applicants’ Amendment. 
5.	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) as applied to claim 1 above, and further in view of Park et al. (US 20150079452) has been withdrawn in view of Applicants’ Amendment. 
6.	The rejection of claims 10 and 14 under 35 U.S.C. 103 as being unpatentable over WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) as applied to claim 1 above, and further in view of DE102009035461 (hereafter DE ‘461) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) in view of Qin et al. (US 20190245168).
Claim 1:	 WO ‘608 in Figures 1-4 disclose a battery module (100) having a plurality of battery cells (1), which in a longitudinal direction of the battery module (100) are disposed so as to be mutually adjacent, and are furthermore disposed so as to be thermally insulating and mutually spaced apart (via separator 12) in such a manner that a thermal conduction between two battery cells (1) which are disposed so as to be directly mutually adjacent is reduced, wherein the plurality of battery cells (1) are mutually braced by means of a tensioning element (40) (see US ‘576, paragraphs [0027]-[0050]). See also entire document.
WO ‘608 does not disclose that a thermal compensation element is disposed between a battery cell and the tensioning element, the thermal compensation element being configured to conduct heat from the battery cell to the tensioning element.
Qin in Figures 1 and 6 disclose heat conductor (60)(which corresponds to a thermal compensation element) disposed between a battery cell (31) and a bottom plate and/or a bottom plate (which corresponds to a tensioning elements), the thermal compensation element being configured to conduct heat from the battery cell to the tensioning element ([0007]-[0010], [0014], [0046]-[0052]. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of WO ‘608 by incorporating the heat conductors of Qin.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery module comprising heat insulators and heat conductors that would have improved heat conduction, and thus ensured temperature uniformity among individual batteries and improved reliability of the battery module (paragraph [0055]) 
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein WO ‘608 further discloses that the plurality of battery cells (1) are in each case configured as prismatic battery cells (see US ‘576, paragraph [0028], lines 1-3).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein WO ‘608 further discloses that the thermal insulation is configured by an air gap (see US ‘576, paragraph [0030], which discloses “…If the battery stack includes a spacer shaped such that a flow path for a cooling gas is formed between secondary battery cell 1 and the spacer, secondary battery cell 1 can be cooled…”.
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein WO ‘608 further discloses that the tensioning element (40) is configured from a metallic material (see US ‘576, [0040] which discloses that the fastening member may be made of a sheet of iron or other metal, preferably a steel sheet). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein WO ‘608 further discloses that the plurality of battery cells (1) are disposed between two end plates (3) and the tensioning element (40) is disposed so as to encircle the two end plates (3), or the tensioning element (40) is in each case connected in a materially integral manner (via fasteners 19) to the two end plates (3). 
Claim 6: 	The rejection of claim 6 is as set forth above in claim 1wherein WO ‘608 further discloses that a thermal insulation (spacer) is disposed between a battery cell (1) which is disposed so as to be proximal to an end of the battery module (100), and an end plate (3) which is disposed so as to be directly adjacent to the end-proximal battery cell (1). 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein WO ‘608 further discloses that the thermal compensation element (5) is configured as a thermally conductive gap pad (see US ‘576, e.g., paragraph [0030] which discloses a thin plate shape or sheet shape insulating material, and paragraph [0043] which discloses an insulating sheet).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein WO ‘608 in Figures 1-2 discloses that the tensioning element (40) is disposed so as to completely encircle the plurality of battery cells (1). 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein WO ‘608 in Figures 1-2 disclose that the tensioning element (40) is configured as a tensioning strap (see US ‘576, paragraphs [0040]-[0041]). 
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein WO ‘608 further discloses that the battery cells are lithium-ion battery cells (1)(see US ‘576, paragraph [0028], lines 1-5).
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 wherein WO ‘608 further discloses that the end plates (3) are configured from a metallic material (see US ‘576, paragraph [0034], lines 6-10). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) in view of Qin (US 20190245168) as applied to claim 1 above, and further in view of Park et al. (US 20150079452).
WO 20200144576 and Qin are as applied, argued, and disclosed above, and incorporated herein.
Claim 13:	The WO ‘576 combination discloses that the end plates and tensioning elements are fastened to each other by fastening elements inserted into fastening holes but does not disclose that the tensioning element is in each case welded to the two end plates.
Park et al. in Figures 1 and 2 disclose a battery module comprising “A pair of end plates 160 may be respectively provided adjacent to outermost battery cells 110, and a pair of side plates 170 connecting between the pair of end plates 160 may be respectively disposed at side surfaces of the battery cell 110.  In this case, the end plate 160 and the side plate 170 may be coupled to each other through laser welding or ultrasonic welding.  The plurality of battery cells 110 may be aligned in one direction within a space defined by the pair of end plates 160 and the pair of side plates 170” (paragraph [0035]).
	Park et al. further disclose “In another example, although not shown in these figures, fastening holes may be provided in the end plates 160 and the side plates 170, so the end plates 160 and the side plates 170 may be fastened to each other by a screw or bolt inserted into the fastening holes (paragraph [0038], lines 10-13; see also paragraphs [0031] – [0039]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modified the battery module of the WO ‘608 combination such that the tensioning element is in each case welded to the two end plates.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery module comprising a side plate with a compression area protruding toward the battery cells that would have been capable of preventing or substantially minimizing movement of battery cells, e.g., due to external force, thereby improving safety of the battery module (paragraph [0052]).

11.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018207608 (hereafter WO ‘608)(using US 20200144576 as translation)(hereafter US ‘576) in view of Qin (US 20190245168) as applied to claim 1 above, and further in view of DE102009035461 (hereafter DE ‘461).
WO 20200144576 and Qin are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	WO ‘608 discloses that the tensioning element has an insulation, but does not disclose that the tensioning element has an electrical insulation.	DE ‘461 discloses a battery module (Figure 1) comprising a tensioning element (tie rods 15, in Figure 5) having an electrical insulation (paragraph [0035]). See also entire document. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tension element of the WO ‘608 combination such that the tension element of WO ‘461 comprises an electrically insulating coating or material).
One having ordinary skill in the art would have been motivated to make the modification to provide an electrical insulation between the tie rod and the pole plate that would have avoided a short circuit.	Claim 14:	The rejection of claim 14 is as set forth above in claim 10 wherein DE ‘461 further discloses that the electrical insulation is configured as a coating which is configured to be electrically insulating, or as an insulation film (i.e. a coating).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729